ON MOTION FOR CLARIFICATION
PER CURIAM.
It was the intent of this court by our original opinion, 428 So.2d 774 (Fla.App.1983) to effect a temporary relinquishment of jurisdiction for the purposes expressed in that opinion.
At such time as the trial court enters a subsequent judgment, we shall entertain briefs in accordance with the following schedule:
1. Appellant’s brief to be served within 20 days of rendition.
2. Appellee’s brief to be served 20 days thereafter.
3. Appellant’s reply brief to be served 20 days thereafter.
ANSTEAD, C.J., and BERANEK and GLICKSTEIN, JJ., concur.